PD-0347-15
                                  Michael    Bohannan    #1841746

                                  9601 Spur 591

                                  Amarillo/    Texas    79107-9606


                                  July 22,    2015                   RECEIVED m
                                                           COURT OF CRIMINAL APPEALS
Clerk    of    the    Court                                           JUL 27 2015
Texas Court of Criminal Appeals
P.O.    Box 12308,         Capitol Station                      Ab©f testa, GSiSrk
Austin,       Texas       78711-2308
                                                                            FILED IN
                                                                    COURT OF CRIMINAL APPEALS
Re;    Bohannan v. State,
       No. PD-0347-15
                                                                           JUL 27 2015
Dear    Clerk:                                                                       _
                                                      Abel Acosta, Clerk
        Back on May 26, 2015, you filed my notice to the Court of my
inability to make service upon the State Prosecuting Attorney
because the prison officials were providing offenders an incorrect
address.        I have found someone who has obtained a different
address than that the prison provided so this date I am serving
the State Prosecuting Attorney copies of the previously unserved
filings in the cause.             I am providing the Court a copy of my
certificate of service for such enclosed herein.                       Please make the
Court    aware       of   it.

        I am enclosing an additional copy of this letter for file
stamping.to verify receipt.             Please return it to me in the return
envelope provided.

        Thank you for your time and trouble.


                                                     Sincerely,




                                               O0i.<L
                                                     Michael   W.    Bohannan
                                                     806-381-7080
cc:    State Prosecuting Attorney
       file
                         CERTIFICATE          OF   SERVICE


       I. Michael Bohannan,       being presently imprisoned in Potter

County, Texas, and under penalty of perjury, do hereby affirm

that I have delivered a copy of the following items:

1) Petitioner's      Motion To Supplement The Appellate Record;

2) Petitioner's Motion Requesting Leave To File A Reduced Number
   Of Copies Of Petition For Discretionary Review And Notice Of
   Inability To Make Service Required under Rule 68.11; and

3) Petition 7 For Discretionary Review w/Appendix•
to a TDCJ official,      first-class postage prepaid,           for mailing to:

State Prosecuting Attorney
P.O.   Box 13046,    Capitol Station
Austin,   Texas     78711-3046


on this the 11>rd        day of     CJl/ kj                     , 2015,




                                                   iQl^L
                                                    Petitioner/Affiant